Citation Nr: 9925785	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to January 
1979.  

The Board of Veterans' Appeals (Board) denied service 
connection for a number of disabilities, to include an 
acquired psychiatric disorder, in a March 1983 decision.  The 
basis of this action was that the clinical evidence did not 
demonstrate the presence of PTSD, but rather showed the 
presence of a personality disorder.  

In August 1989, the veteran committed suicide.  His widow, 
the appellant, submitted a claim for service connection for 
the cause of the veteran's death.  In an April 1990 decision, 
the Board denied her claim.  The basis of this decision was 
that PTSD had been ruled out, and that the proper diagnosis 
was an atypical impulse control disorder.  Furthermore, no 
service connected disability lent assistance to the 
production of death.  

The appellant has contended that she did not receive adequate 
notice of this decision, and hence was late in her appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a May 1992 Order, held that the notice of appeal 
was untimely, and the appeal was dismissed for lack of 
jurisdiction.  

In May 1993, the appellant contended that the Department of 
Veterans Affairs (VA) committed clear and unmistakable error 
(CUE) in processing the veteran's claim.  She made specific 
allegations with regard to errors committed by the VA 
Regional Office (RO).  In a January 1995 rating action, the 
RO concluded that the appellant had not provided new and 
material evidence to reopen a claim for entitlement to 
service connection for the cause of the veteran's death.  It 
was also noted that the appellant had raised the issue of 
CUE.  As the RO was not empowered to review or revise a Board 
decision, the claimant was instructed to contact the Board 
and request reconsideration.  

In April 1995, the Board denied the appellant's request for a 
reconsideration of the March 1983 and April 1990 decisions on 
the basis that the decisions were consistent with the 
available evidence and applicable laws and regulations.  

In a May 1995 statement of the case (SOC), the RO limited the 
issue to whether the appellant had provided new and material 
evidence to reopen a claim for entitlement to service 
connection for the cause of the veteran's death.  In her 
substantive appeal dated in May 1995, the appellant again 
argued that the RO made a CUE in both the denial of service 
connection for the veteran's PTSD and in the denial of 
service connection for the cause of the veteran's death.  A 
supplemental statement of the case (SSOC) was issued in May 
1996, and again limited to the issue of whether the appellant 
had submitted new and material evidence to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death.  

Since April 1995, the law pertinent to review of Board 
decisions on the basis of CUE has been changed.  Motions for 
review of prior Board decisions on the grounds of CUE are now 
adjudicated pursuant to the Board's Rules of Practice at 64 
Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  The appellant may file such motion should 
she so desire.  

The appellant and a friend, along with her service 
representative provided testimony at a formal hearing before 
a traveling member of the Board in June 1999.  In addition to 
discussing the history of the appellant's claim, the 
representative argued that consideration should be given to 
the award of Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).  This 
issue has not been developed for appellate review, and is 
referred to the RO for appropriate action.    


FINDINGS OF FACT

1.  The Board denied service connection for the cause of the 
veteran's death in an April 1990 decision.  

2.  The evidence received since that time, particularly the 
statement from the Veterans Outreach Counselor and from 
William J. Taylor, Ph.D., is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The claim for service connection for the cause of the 
veteran's death is plausible.  


CONCLUSION OF LAW

The April 1990 Board decision denying service connection for 
the cause of the veteran's death is final, but the appellant 
has submitted new and material evidence to reopen this claim; 
the claim is well grounded.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted, the Board denied service connection for an acquired 
psychiatric disorder in a March 1983 decision.  The evidence 
available at that time included an October 1980 statement 
from Edward E. Shubat, Ph.D.  In this statement, the veteran 
noted that he served as a helicopter mechanic in the United 
States, Japan and the Philippines.  The veteran gave a 
detailed history of his experiences, to include being fearful 
that he would cause a crash of a helicopter, that the 
aircraft were difficult to maintain, that he served on the 
shore patrol, and that he witnessed a number of crashes.  Dr. 
Shubat concluded that the proper diagnosis was PTSD.  In a 
letter dated in February 1981, Donald E. Engstrom, M.D., 
reviewed essentially similar history and agreed with Dr. 
Shubat that the veteran was suffering from PTSD, which could 
be attributed to the veteran's experience in service.  
However, he strongly suspected that the veteran also had 
serious underlying personality problems, consistent with a 
diagnosis of intermittent explosive disorder.  

The veteran was hospitalized in a VA facility in June 1981, 
at which time the diagnoses were PTSD, by history, and 
alcohol abuse, by history.  Subsequent to VA compensation 
examination in July 1981, the diagnoses were PTSD; alcohol 
abuse; and atypical impulse control disorder.  

In August 1981, the RO requested an advisory opinion as to 
the veteran's diagnosis.  It was noted that the veteran was 
not exposed to any life threatening situations, nor was there 
a recognizable stressor present.  There was also a conflict 
between diagnoses of PTSD and diagnoses of a personality 
disorder.  After reviewing the available medical and 
administrative records pertaining to the case, the Director 
of the VA Mental Health and Behavioral Sciences Service 
concluded in October 1981 that the correct complete post-
service psychiatric diagnosis was: atypical impulse control 
disorder, with history of alcohol abuse.

Subsequent to the April 1990 Board decision, the appellant 
submitted additional evidence.  This includes documents from 
the veteran's service personnel file, which were of record at 
the time of the earlier Board decision.  Also submitted was 
an April 1993 statement from a Veterans Outreach Counselor, 
who concluded, after discussing with the appellant the 
circumstances which led up to the veteran committing suicide, 
that the veteran displayed many of the symptoms associated 
with PTSD.  He concluded that there was a strong case for 
PTSD, notwithstanding the fact that the veteran apparently 
was not in Vietnam.  A review of the veteran's file was 
recommended.  

Also submitted was a statement from William J. Taylor, Ph.D., 
dated in January 1996.  Dr. Taylor reviewed the documentation 
provided by the veteran's service officer, to include the 
April 1993 letter from the Veterans Outreach Counselor noted 
above.  Dr. Taylor was convinced that the veteran did have 
PTSD resulting from his flight service as a helicopter 
crewman.  The veteran displayed classic symptoms of this 
disorder.  Dr. Taylor strongly recommended efforts to reopen 
the veteran's case.  He suggested that records be obtained 
from the veteran's unit to verify the statements the veteran 
made.  

The appellant, a friend and the appellant's representative 
provided testimony at a formal hearing before a traveling 
member of the Board in June 1999.  This testimony addressed 
the tangled procedural history of the claim, and noted that 
the near unanimous conclusion of all medical professionals 
who saw the veteran as to the presence of PTSD.  

Subsequent to the hearing, the appellant submitted affidavits 
from 2 of the veteran's associates.  The statements discussed 
the veteran's troubling experiences during military services.  

Analysis

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board of Veterans' Appeals (Board or BVA) 
are final on the date stamped on the face of the decision.  
38 C.F.R. § 20.1100 (1998); see also 38 U.S.C.A. §§ 511(a), 
7103, 7104(a) (West 1991).

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991).  Except as provided 
by 38 U.S.C.A. § 5108, when the Board disallows a claim, it 
may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  38 
U.S.C.A. § 7104(b) (West 1991).  When a claimant seeks to 
reopen a claim after an appellate decision and submits 
evidence in support of that claim, a determination must be 
made as to whether this evidence is new and material and, if 
it is, whether it provides a new factual basis for allowing 
the claim.  38 C.F.R. § 20.1105 (1998); see also 38 U.S.C.A. 
§§ 5108, 7104.  Therefore, once a Board decision becomes 
final under section 7104(b), "the Board does not have the 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not been 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In this case, the appellant has submitted copies of the 
veteran's personnel records, along with statements from 
medical professionals.  The excerpts from the veteran's 
personnel records were available at the time of the earlier 
Board decision and hence cannot be considered new.  

The April 1993 and January 1996 statements from competent 
professionals bear directly and substantially on the issue of 
whether PTSD resultant from service is present, the 
underlying issue upon which the Board denial of service 
connection for the veteran's suicide was based.  Moreover, 
these statements support the statements from Dr. Engstrom and 
Dr. Shubat that PTSD was present and that it was the result 
of his experience as a helicopter mechanic.  Thus, the two 
recently submitted statements are corroborative of the 
evidence previously of record, and therefore must be 
considered material.  Paller v. Principi, 3 Vet. App. 535, 
538 (1992).  As the Board thus finds that the statements from 
the Veterans Outreach Counselor and Dr. Taylor are new and 
material, the Board concludes that the prior Board denial of 
service connection for the cause of the veteran's death has 
been reopened.

As noted above, once the claim is reopened, the Board must 
determine whether, based on all the evidence of record in 
support of the claim, presuming the credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  

A well grounded claim for PTSD requires evidence of the 
disability; lay evidence (presumed to be credible for well-
grounded purposes only) of an in-service stressor; and 
medical evidence of a nexus between service and PTSD.  Gaines 
v. West, 
11 Vet. App. 353, 357 (1998).  The appellant has met these 
requirements in this case.  That is, she presented evidence 
regarding a diagnosis of PTSD by competent professionals and 
she testified to evidence of the veteran's stressors.  
Additionally, the April 1993 statement from a Veterans 
Outreach Counselor tends to link the PTSD to the veteran's 
death.   

To the extent that the claim is reopened and found to be well 
grounded, the appellant's appeal is allowed.  


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  


REMAND

As noted, the claim is well grounded, and the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The award of service connection for PTSD, requires three 
elements:  (1) a current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and, (3) medical evidence of a 
causal nexus between current symptomatology and the specified 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996).

In this case, the appellant testified about several of the 
veteran's noncombat stressors; she also obtained additional 
supporting affidavits.  In order to fulfill the duty to 
assist, all action necessary to verify the claimed stressors 
should be undertaken to the extent possible. 

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
Thus, any stressors that are verified must be provided to a 
medical expert to determine if such stressor resulted in 
PTSD, and if so, whether such PTSD is causally related to the 
veteran's death.  

Accordingly, the Board concludes that the case must be 
remanded to the RO for de novo consideration of the issue of 
service connection for the cause of the veteran's death.  In 
so doing, the Board requests that additional development, 
noted below, be undertaken before this adjudication.  

1.  The RO should review the claims file 
in order to enumerate all of the 
veteran's claimed stressors.  Any 
additional development should be 
undertaken, including obtaining any 
outstanding personnel records or any 
reports of accidents or injuries 
sustained in the veteran's units, 
including helicopter crashes.  In 
completing the latter request, the RO 
should review all statements by the 
veteran to determine the dates and 
locations, as specifically as possible, 
of such incidents.  Having compiled such 
a list, the RO should then review all the 
evidence, to include the records noted 
above, to determine which, if any 
stressors have been verified.  

2.  Upon completion of a list of verified 
stressors (if no stressors are verified, 
no further action is warranted), the 
veteran's complete claims folder should 
be referred to a VA psychiatrist for 
review.  Based on this review, the 
examiner should provide an opinion as to 
the presence of PTSD based on only the 
verified stressors.  If PTSD is found, 
the examiner should provide an opinion as 
to whether PTSD was causally related to 
the veteran's death.  All conclusions 
should be supported by reference to 
specific findings in the claims file.  

3.  The RO should then review the 
additional evidence and consider if 
service connection for the cause of the 
veteran's death is proper.  See 38 C.F.R. 
§ 3.302 (1998).  

When the requested development is completed, if the benefit 
sought is not granted, the appellant and representative 
should be provided with an appropriate SSOC.  The appellant 
also has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The case should then be returned to the Board for 
further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the appellant in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the appellant 
until further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals







